Title: To George Washington from Frederick Weissenfels, 21 February 1785
From: Weissenfels, Frederick
To: Washington, George



Sir:
New York Febr: 21st 1785.

When I had the honor to be under your Comand, my Sufferings, were alleviated in your presence, I underwent the Fatigues of the different Campaingns with Pleasure, and when finished I returned with my Numerous Family to the Cottage, not without Some hopes, of being rewarded by my Country but my reward proved paper Notes Which from necessity of my Family I am obliged to Sell at 2/6 for Every 20/. What litle I had before I entered in the Service, I Spent during the Contest; I have been an inhabitant of this State for upwards of 20 Years, no notice is taken of me, and I have reason to believe by Cause I am a foringner, with patience I have borne this neglect. I now take Shelter under your Exellencys Pattronage and take the liberty to ask for no more then a Letter of recomendation, Such as your Exellency thinks propre to bestow on my Military Character, and perhaps abilietys, in ordre that I may awaile mySelf of the Bounty Congress has been pleased to grant to foringn Officers, Which will Ennable me, to offer my Services Elsewhere, I wass bred to a Militairy life from my infancy, in that Employ I probable muss End my Days, and Which is infinitely more desirable then to linger out a life of Neglect and disappointment.
I flatter my Self, Sir, you will pardon the liberty I have taken,

and permit me with the Sincerest Esteem and respect to be Your Exellencys Most obiedient Humble Servant

Fredr. Weissenfels


I have to produce ample testimonials that I have Served in my Early days in the Prussian army and the States of Holland, from the latter, I Entered the last French Warr in the Brittish army and Came to this Country as a Comissiond officer. F:W:

